  8:21-cv-00109-RGK-PRSE Doc # 15 Filed: 09/09/21 Page 1 of 5 - Page ID # 36




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,

                     Plaintiff,                               8:21CV109

       vs.
                                                          MEMORANDUM
DOUGLAS COUNTY CORRECTION,                                 AND ORDER

                     Defendant.


       Plaintiff Freddie Willis alleges that he is currently incarcerated at the Douglas
County Correctional Center (“DCCC”). The court has granted Plaintiff permission
to proceed in forma pauperis (Filing 9), and the court now conducts an initial review
of the Complaint (Filing 3) to determine whether summary dismissal is appropriate
under 28 U.S.C. §§ 1915(e) and 1915A.

                        I. SUMMARY OF COMPLAINT

       Plaintiff’s Complaint alleges that he hurt his back and broke his elbow after
falling off the top bunk in the “J-MOD” at the DCCC. He complains that every
DCCC unit should contain ladders to the top bunk, but the J-MOD does not, creating
a “safety hazard.” (Filing 3 at CM/ECF p. 1.) In a subsequent letter to the court
(Filing 14), Plaintiff states that the DCCC has now installed safety ladders in the J-
MOD, but his back injury is not improving, and “something . . . should be done for
the pain suffering and mental anguish, and sharp pains.” (Filing 14 at CM/ECF p. 1
(capitalization corrected).)

                  II. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
  8:21-cv-00109-RGK-PRSE Doc # 15 Filed: 09/09/21 Page 2 of 5 - Page ID # 37




governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which
relief may be granted, or that seeks monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

      Plaintiff alleges that the DCCC (1) caused his injuries by not having a safety
ladder in his cell and (2) neglected giving him medical care for the injuries he
received when he fell from his bunk.

      Because Plaintiff asserts his claims against the DCCC, he fails to state a claim
because a county correctional facility is not a distinct legal entity subject to suit. See
Dan v. Douglas Cty. Dep’t of Corr., No. 8:06CV714, 2009 WL 483837, at *4 (D.
Neb. Feb. 25, 2009) (“the Department of Corrections and other units within the

                                            2
  8:21-cv-00109-RGK-PRSE Doc # 15 Filed: 09/09/21 Page 3 of 5 - Page ID # 38




DCCC and Douglas County lack the legal capacity to sue or be sued in their own
names”); see also Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003)
(“[C]ounty jails are not legal entities amenable to suit.”). Accordingly, all of
Plaintiff’s claims against the DCCC must be dismissed.

       Although Plaintiff’s Complaint, as currently drafted, fails to state a claim upon
which relief can be granted, the court will give Plaintiff leave to file an amended
complaint in order to assert his claims against the proper defendants. “It is well
established that the Eighth Amendment prohibition on cruel and unusual punishment
extends to protect prisoners from deliberate indifference to serious medical needs.”
Gregoire v. Class, 236 F.3d 413, 417 (8th Cir. 2000) (citing Estelle v. Gamble, 429
U.S. 97, 104 (1976)). “A medical need is objectively serious if it is supported by
medical evidence, such as a physician’s diagnosis, or is ‘so obvious that even a
layperson would easily recognize the necessity for a doctor’s attention.’” Bailey v.
Feltmann, 810 F.3d 589, 594 (8th Cir. 2016) (quoting McRaven v. Sanders, 577 F.3d
974, 982 (8th Cir. 2009)). Deliberate indifference requires a showing that the
defendant “‘had actual knowledge of that need but deliberately disregarded it.’”
Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir. 2017) (quoting Bailey, 810 F.3d at
594). While inmates have a right to adequate medical care, they have no “‘right to
receive a particular or requested course of treatment.’” Barr v. Pearson, 909 F.3d
919, 921 (8th Cir. 2018) (quoting Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th
Cir. 1997)). In other words, “‘[a] prisoner’s mere difference of opinion over matters
of expert medical judgment or a course of medical treatment fail[s] to rise to the
level of a constitutional violation.’” Id. at 921-22 (quoting Meuir v. Greene Cty. Jail
Emps., 487 F.3d 1115, 1118-19 (8th Cir. 2007)).

       So, in amending his Complaint, Plaintiff must allege truthful facts suggesting
that a defendant who had actual knowledge of Plaintiff’s serious medical needs
deliberately disregarded such needs. Plaintiff is cautioned that “[s]howing medical
malpractice is not enough: ‘a complaint that a physician has been negligent in
diagnosing or treating a medical condition does not state a valid claim of medical


                                           3
  8:21-cv-00109-RGK-PRSE Doc # 15 Filed: 09/09/21 Page 4 of 5 - Page ID # 39




mistreatment.’” Barr v. Pearson, 909 F.3d 919, 921 (8th Cir. 2018) (quoting Estelle
v. Gamble, 429 U.S. 97, 106 (1976)).

                                IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted
because he has sued the DCCC, which is not a distinct legal entity subject to suit.
However, the court will grant Plaintiff leave to file an amended complaint consistent
with the above discussion.

      IT IS ORDERED:

      1.    Plaintiff’s claims against Defendant Douglas County Correction are
dismissed without prejudice.

      2.    Plaintiff shall have 30 days to file an amended complaint in accordance
with this Memorandum and Order. Plaintiff should be mindful to explain in his
amended complaint what each defendant did to him, when each defendant did it, and
how each defendant’s actions harmed him.

       3.     In the event Plaintiff files an amended complaint, Plaintiff shall restate
the relevant allegations already made and any new allegations. Failure to consolidate
all claims into one document may result in the abandonment of claims. Plaintiff is
warned that an amended complaint will supersede, not supplement, his prior
pleadings.

      4.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files an amended
complaint.

      5.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: October 11, 2021—amended complaint due.

                                           4
  8:21-cv-00109-RGK-PRSE Doc # 15 Filed: 09/09/21 Page 5 of 5 - Page ID # 40




      6.     Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal without further
notice.

      DATED this 9th day of September, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           5
